DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Pg. 17, paragraph 76: "lift the ice I toward" should read "lift the ice toward" 
Pg. 43, paragraph 198 also has paragraph number 194 next to it
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 20130025303), hereinafter Yoon in view of Do-hyung et al. (WO 2019045306) hereinafter, Do-hyung, and Park (KR1019990010261), hereinafter Park.
Regarding claim 1, Yoon discloses a refrigerator (Fig. 1, refrigerator 100) comprising:
an evaporator (Fig. 1, first evaporator 141);
a first heater provided in a vicinity of the evaporator (Fig. 1, first heater 161 is provided in the vicinity of the first evaporator 141);
a tray (Fig. 2, tray 172a);
a refrigerant pipe configured to cool the tray (Fig. 1, third evaporator, pg. 4, paragraph 60, the third evaporator 143 is provided in the ice making compartment 123 to supply cool air to an ice maker) ;
a second heater (Fig. 1, third heater 163) provided in a vicinity of the refrigerant pipe (Pg. 4, paragraph 62, the third heater 163 is an ice-separating heater mounted adjacent to the third evaporator 143 in the ice-making compartment 123 to assist ice to be separated from an ice-making unit);
a compressor (Fig. 2, compressor 113) configured to supply a refrigerant to at least one of the evaporator or the refrigerant pipe (Pg. 1, paragraph 17, a compressor to supply a refrigerant to the evaporator);
a processor (Fig. 3 controller 240)
However, Yoon does not disclose, the processor configured to:
start an operation of the second heater after starting an operation of the first heater.
Do-hyung, in the same field of endeavor, teaches start an operation of the second heater after starting an operation of the first heater (Pg. 3, paragraph 28, a control signal for operating the first defrost heater is generated after the first reference time elapses, And a control signal for operating the second defrost heater is generated after the elapse of the second reference time to remove the property of the surface of the second evaporator).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the processor of Yoon to start an operation of the second heater after starting an operation of the first heater as taught by Do-hyung. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the defrosting operation by the second defrost heater 72 having a larger power consumption to be completed first and the temperature on the second storage room 20b side to rise accordingly, the defrosting operation of the second defrost heater 72 It is necessary to delay the start time by a predetermined time (Do-hyung, pg. 13, paragraph 127).
However, Yoon as modified further does not disclose the processor configured to start an operation of the compressor in response to stopping the operation of the first heater and the second heater.
Park, in the same field of endeavor, teaches a processor configured to start an operation of the compressor in response to stopping the operation of the first heater and the second heater (Pg. 2, paragraph 7, as described above, after the heat generation of the defrost heater (2) (4) is stopped the microcomputer controller (10) drives the compressor (6)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the processor of Yoon as modified to start an operation of the compressor in response to stopping the operation of the first heater and the second heater as taught by Park. One of ordinary skill in the art would have been motivated to make this modification to preform cooling driving of the refrigerator (Park, pg. 2, paragraph 7).
Regarding claim 2, Yoon as modified discloses the refrigerator of claim 1 (see the modification of references used in the rejection of claim 1 above).
However, Yoon as modified does not disclose wherein the processor is further configured to start the operation of the second heater upon stopping the operation of the first heater.
Do-hyung, in the same field of endeavor, teaches wherein the processor is further configured to start the operation of the second heater upon stopping the operation of the first heater (Do-hyung, pg. 13, paragraph 125, At this time, since the power consumption of the second defrost heater 72 is larger than the power consumption of the first defrost heater 71 and the defrosting capability is large, the defrosting operation by the second defrost heater 72 is performed by the first defrost heater 71, The temperature at the time of defrosting is reached first. Therefore, the second defrost heater 72 is stopped before the first defrost heater 71 is started).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the processor of Yoon as modified to start the operation of the second heater upon stopping the operation of the first heater as taught by Do-hyung. One of ordinary skill in the art would have been motivated to make this modification because it is possible to prevent the temperature of the storage room from rising due to the generated heat generated in the defrosting process, thereby preventing the quality, taste, and the like of the food stored in the storage room from being changed. (Do-hyung, pg. 1, paragraph 6).
Regarding claim 3, Yoon as modified discloses the refrigerator of claim 1 (see the modification of references used in the rejection of claim 1 above).
However, Yoon as modified does not disclose wherein the processor is further configured to start the operation of the second heater in response to a first time being elapsed after the starting of the operation of the first heater.
Do-hyung, in the same field of endeavor, teaches wherein the processor is further configured to start the operation of the second heater in response to a first time being elapsed after the starting of the operation of the first heater (Pg. 3, paragraph 28, a control signal for operating the first defrost heater is generated after the first reference time elapses, And a control signal for operating the second defrost heater is generated after the elapse of the second reference time to remove the property of the surface of the second evaporator).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the processor of Yoon as modified to start the operation of the second heater in response to a first time being elapsed after the starting of the operation of the first heater as taught by Do-hyung. One of ordinary skill in the art would have been motivated to make this  modification in order to prevent the defrosting operation by the second defrost heater 72 having a larger power consumption to be completed first and the temperature on the second storage room 20b side to rise accordingly, the defrosting operation of the second defrost heater 72 It is necessary to delay the start time by a predetermined time (Do-hyung, pg. 13, paragraph 127).
Regarding claim 4, Yoon as modified discloses the refrigerator of claim 1 (see the modification of references used in the rejection of claim 1 above).
However, Yoon as modified does not disclose wherein the processor is further configured to substantially simultaneously stop the operation of the first heater and the operation of the second heater.
Do-hyung, in the same field of endeavor, teaches wherein the processor is further configured to substantially simultaneously stop the operation of the first heater and the operation of the second heater (Do-hyung, pg. 2, paragraph 15, Further, the control unit may send a control signal for controlling the operations of the first defrost heater and the second defrost heater to be simultaneously stopped).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the processor of Yoon as modified to substantially simultaneously stop the operation of the first heater and the operation of the second heater. One of ordinary skill in the art would have been motivated to make this modification because it is possible to prevent the temperature of the storage room from rising due to the generated heat generated in the defrosting process, thereby preventing the quality, taste, and the like of the food stored in the storage room from being changed. (Do-hyung, pg. 1, paragraph 6).
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon as modified as applied to claim 1 above, respectively, and further in view of Chi-sung et al. (KR0165025), hereinafter Chi-sung.
Regarding claim 5, Yoon as modified discloses the refrigerator of claim 1 (see the modification of references used in the rejection of claim 1 above).
However, Yoon does not disclose wherein the processor is further configured to stop the operation of the second heater after stopping the operation of the first heater.
Chi-sung, in the same field of endeavor, teaches wherein the processor is further configured to stop the operation of the second heater after stopping the operation of the first heater (pg. 5, paragraphs 5-6, when it is early, the operation of the first heater 7 having a large heat generation capacity is terminated (S6)… Accordingly, the defrosting operation is continued with only one defrosting heater that continues to operate, and when the temperature reaches a temperature for terminating the defrosting (S8), the operation of the remaining defrosting heaters is terminated (S9)).
Therefore, it would have been obvious before the effective fling date of the claimed invention to reprogram the processor of Yoon as modified to stop the operation of the second heater after stopping the operation of the first heater as taught by Chi-sung. One of ordinary skill in the art would have been motivated to make this modification because the degree of defrosting operation can be varied according to the situation, so that defrosting can be performed within a short time, and smooth cooling operation of the refrigerator can be performed by adjusting the down time as necessary (Chi-sung, pg. 5, paragraph 7).
Regarding claim 7, Yoon as modified discloses the refrigerator of claim 1 (see the modification of references used in the rejection of claim 1 above).
However, Yoon as modified does not disclose further comprising:
a first temperature sensor configured to measure a temperature of the evaporator,
wherein the processor is further configured to stop the operation of the first heater based on the temperature of the evaporator being equal to or greater than a first reference temperature.
Chi-sung, in the same field of endeavor, teaches further comprising:
a first temperature sensor (Chi-sung, Fig. 1, temperature sensor 30) configured to measure a temperature of the evaporator (Chi-sung, pg. 4, paragraph 10, The input to the microcomputer 20 is an output value from the temperature sensor 30, and the temperature sensor detects the temperature around the evaporator 5 and sends it to the microcomputer 20),
wherein the processor is further configured to stop the operation of the first heater based on the temperature of the evaporator being equal to or greater than a first reference temperature (Chi-sung, pg. 5, paragraph 5, when the temperature around the evaporator 5 reaches a predetermined temperature or more (S4), the temperature rises around the evaporator 5 It is determined whether the time is fast (S5), and when it is early, the operation of the first heater 7 having a large heat generation capacity is terminated (S6)).
Therefore, it would have been obvious before the effective filing date of a claimed invention to modify the refrigerator of Yoon to include the temperature sensor of Chi-sung and reprogram the processor of Yoon to stop the operation of the first heater based on the temperature of the evaporator being equal to or greater than a first reference temperature. One of ordinary skill in the art would have been motivated to make this modification because the degree of defrosting operation can be varied according to the situation, so that defrosting can be performed within a short time, and smooth cooling operation of the refrigerator can be performed by adjusting the down time as necessary (Chi-sung, pg. 5, paragraph 7).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon as modified as applied to claim 1 above, respectively, and further in view of Noguchi (JP2012251756), hereinafter Noguchi.
Regarding claim 6, Yoon as modified discloses the refrigerator of claim 1 (see the modification of references used in the rejection of claim 1 above).
However, Yoon as modified does not disclose wherein the processor is further configured to stop the
operation of the first heater within a predetermined time after stopping the operation of the second heater.
	Noguchi, in the same field of endeavor, teaches wherein the processor is further configured to stop the operation of the first heater within a predetermined time after stopping the operation of the second heater (Fig. 5, pg. 9-10, paragraphs 41-42, the energization to the defrosting heater 53 is stopped, and the upper defrosting heater 53 is turned off…the temperature of the lower part of the cooler defrosted by the lower defrosting heater 51 exceeds the heater off temperature indicated by the dotted line at time t14, but the energization of the lower defrosting heater 51 is further performed. It continues for a long time, and at time t16, energization to the lower defrosting heater 51 is stopped, and the lower defrosting heater 51 is turned off).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the processor of Yoon as modified to stop the operation of the first heater within a predetermined time after stopping the operation of the second heater as taught by Noguchi. One of ordinary skill in the art would have been motivated to make this modification because frost can be reliably removed with short energization, power consumption can be reduced, economy can be achieved, and the lower part of the cooler with much frost formation is energized to ensure frost formation can be removed (Noguchi, pg. 10, paragraph 43).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon as modified as applied to claim 1 above, respectively, and further in view of Jeong et al. (US 20180335240), hereinafter Jeong and Alshourbagy et al. (EP 3290831), hereinafter Alshourbagy.
Regarding claim 8, Yoon as modified discloses the refrigerator of claim 1 (see the modification of references used in the rejection of claim 1 above) 
However, Yoon as modified does not disclose further comprising:
a second temperature sensor configured to measure a temperature of the tray.
Jeong, in the same field of endeavor, teaches a second temperature sensor (Jeong, Fig. 11, temperature sensor 330) configured to measure a temperature of the tray (Jeong, pg. 7, paragraph 149, The ice making temperature sensor 330 may be installed in the ice making apparatus 60. For example, the ice making temperature sensor 330 may be installed in the ice making tray 110 in which water for making ice cubes is stored).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the refrigerator of Yoon as modified to include a second temperature sensor configured to measure a temperature of the tray as taught by Jeong. One of ordinary skill in the art would have been motivated to make this modification to measure temperature of water and/or ice cubes contained in the ice making tray 110 (pg. 8, paragraph 174).
Yoon as modified further does not disclose wherein the processor is further configured to stop the operation of the second heater based on the temperature of the tray being equal to or greater than a second reference temperature.
Alshourbagy, in the same field of endeavor, teaches wherein the processor is further configured to stop the operation of the second heater based on the temperature of the tray being equal to or greater than a second reference temperature (pg. 5, col. 8, lines 54-57, the temperature sensor (114) signals the control to turn on the heater if temperature drops below a minimum set point and then off as it rises above the maximum set point).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the processor of Yoon as modified to stop the operation of the second heater based on the temperature of the tray being equal to or greater than a second reference temperature as taught by Alshourbagy. One of ordinary skill in the art would have been motivated to make this modification because too high of a temperature and the ice rate and energy are negatively impacted, too low temperature does not allow for directional cooling (Alshourbagy, pg. 5, col. 8, lines 44-47).
Claim(s) 9-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 20130025303), hereinafter Yoon in view of Chi-sung et al. (KR0165025), hereinafter Chi-sung, Do-hyung et al. (WO 2019045306) hereinafter, Do-hyung, and Park (KR1019990010261), hereinafter Park.
Regarding claim 9, Yoon discloses a control method of a refrigerator (Fig. 1 refrigerator 100, pg. 1, paragraph 3, Embodiments of the present disclosure relate to a refrigerator that controls driving of a load to reduce power consumption and/or electric charges and a control method thereof) comprising:
starting an operation of a compressor (Fig. 2, compressor 113) to supply a refrigerant to an evaporator (Fig. 1, first evaporator 141) and a refrigerant pipe (Fig. 1, third evaporator 143), where the refrigerant pipe configured to cool a tray (Fig. 2 tray 172a);
Yoon further discloses a first heater (Yoon, Fig. 1, first heater 161).
However, Yoon does not disclose starting an operation of a first heater provided in a vicinity of the evaporator in response to stopping the operation of the compressor.
Chi-sung, in the same field of endeavor, teaches starting an operation of a first heater provided in a vicinity of the evaporator in response to stopping the operation of the compressor (Chi-sung, pg. 4, paragraph 11, when the microcomputer 20 stops the cooling operation and starts the defrosting operation, the driving of the compressor 4 and the circulation fan motor 14 is stopped by the O3 terminal and the O4 terminal, and the O1 terminal and the O2 terminal are turned on so that the first heater (7) is turned on).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the control method of Yoon to start an operation of a first heater provided in a vicinity of the evaporator in response to stopping the operation of the compressor as taught by Chi-sung. One of ordinary skill in the art would have been motivated to make this modification to cause the evaporator to heat up and start the defrost operation (Chi-sung, pg. 4, paragraph 11).
Yoon as modified further discloses a second heater (Fig. 1, third heater 163) in a vicinity of the refrigerant pipe. 
However, Yoon as modified does not disclose starting an operation of a second heater provided in a vicinity of the refrigerant pipe after the starting of the operation of the first heater.
Do-hyung, in the same field of endeavor, teaches starting an operation of a second heater provided in a vicinity of the refrigerant pipe after the starting of the operation of the first heater (Pg. 3, paragraph 28, a control signal for operating the first defrost heater is generated after the first reference time elapses, And a control signal for operating the second defrost heater is generated after the elapse of the second reference time to remove the property of the surface of the second evaporator).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the control method of Yoon as modified to start an operation of the second heater after starting an operation of the first heater as taught by Do-hyung. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the defrosting operation by the second defrost heater 72 having a larger power consumption to be completed first and the temperature on the second storage room 20b side to rise accordingly, the defrosting operation of the second defrost heater 72 It is necessary to delay the start time by a predetermined time (Do-hyung, pg. 13, paragraph 127).
Yoon as modified further does not disclose starting the operation of the compressor in response to stopping the operation of the first heater and the second heater. 
Park, in the same field of endeavor, teaches starting the operation of the compressor in response to stopping the operation of the first heater and the second heater (Pg. 2, paragraph 7, as described above, after the heat generation of the defrost heater (2) (4) is stopped the microcomputer controller (10) drives the compressor (6)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the control method of Yoon as modified to start an operation of the compressor in response to stopping the operation of the first heater and the second heater as taught by Park. One of ordinary skill in the art would have been motivated to make this modification to preform cooling driving of the refrigerator (Park, pg. 2, paragraph 7).
Regarding claim 10, Yoon as modified discloses the control method of claim 9 (see the modification of references used in the rejection of claim 9 above).
However, Yoon as modified does not disclose wherein the starting of the operation of the second heater comprises starting the operation of the second heater upon stopping the operation of the first heater.
Do-hyung, in the same field of endeavor, teaches wherein the starting of the operation of the second heater comprises starting the operation of the second heater upon stopping the operation of the first heater (Do-hyung, pg. 13, paragraph 125, At this time, since the power consumption of the second defrost heater 72 is larger than the power consumption of the first defrost heater 71 and the defrosting capability is large, the defrosting operation by the second defrost heater 72 is performed by the first defrost heater 71, The temperature at the time of defrosting is reached first. Therefore, the second defrost heater 72 is stopped before the first defrost heater 71 is started).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the control method of Yoon as modified to start the operation of the second heater upon stopping the operation of the first heater as taught by Do-hyung. One of ordinary skill in the art would have been motivated to make this modification because it is possible to prevent the temperature of the storage room from rising due to the generated heat generated in the defrosting process, thereby preventing the quality, taste, and the like of the food stored in the storage room from being changed. (Do-hyung, pg. 1, paragraph 6).
Regarding claim 11, Yoon as modified discloses the control method of claim 9 (see the modification of references used in the rejection of claim 9 above).
However, Yoon as modified does not disclose wherein the starting of the operation of the second heater comprises starting the operation of the second heater in response to a first time being elapsed after the starting of the operation of the first heater.
Do-hyung, in the same field of endeavor, teaches wherein the starting of the operation of the second heater comprises starting the operation of the second heater in response to a first time being elapsed after the starting of the operation of the first heater (Pg. 3, paragraph 28, a control signal for operating the first defrost heater is generated after the first reference time elapses, And a control signal for operating the second defrost heater is generated after the elapse of the second reference time to remove the property of the surface of the second evaporator).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the control method of Yoon as modified to start the operation of the second heater in response to a first time being elapsed after the starting of the operation of the first heater as taught by Do-hyung. One of ordinary skill in the art would have been motivated to make this  modification in order to prevent the defrosting operation by the second defrost heater 72 having a larger power consumption to be completed first and the temperature on the second storage room 20b side to rise accordingly, the defrosting operation of the second defrost heater 72 It is necessary to delay the start time by a predetermined time (Do-hyung, pg. 13, paragraph 127).
Regarding claim 12, Yoon as modified discloses the control method of claim 9 (see the modification of references used in the rejection of claim 9 above). 
However, Yoon as modified does not disclose wherein the stopping of the operation of the first heater and the second heater comprises substantially simultaneously stopping the operation of the first heater and the operation of the second heater.
Do-hyung, in the same field of endeavor, teaches wherein the stopping of the operation of the first heater and the second heater comprises substantially simultaneously stopping the operation of the first heater and the operation of the second heater (Do-hyung, pg. 2, paragraph 15, Further, the control unit may send a control signal for controlling the operations of the first defrost heater and the second defrost heater to be simultaneously stopped).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the control method of Yoon as modified to substantially simultaneously stop the operation of the first heater and the operation of the second heater. One of ordinary skill in the art would have been motivated to make this modification because it is possible to prevent the temperature of the storage room from rising due to the generated heat generated in the defrosting process, thereby preventing the quality, taste, and the like of the food stored in the storage room from being changed. (Do-hyung, pg. 1, paragraph 6).
Regarding claim 13, Yoon as modified discloses the control method of claim 9 (see the modification of references used in the rejection of claim 9 above).
However, Yoon as modified does not disclose wherein the stopping of the operation of the first heater and the second heater comprises stopping the operation of the second heater after stopping the operation of the first heater.
Chi-sung, in the same field of endeavor, teaches wherein the stopping of the operation of the first heater and the second heater comprises stopping the operation of the second heater after stopping the operation of the first heater (Chi-sung, pg. 5, paragraphs 5-6, when it is early, the operation of the first heater 7 having a large heat generation capacity is terminated (S6)… Accordingly, the defrosting operation is continued with only one defrosting heater that continues to operate, and when the temperature reaches a temperature for terminating the defrosting (S8), the operation of the remaining defrosting heaters is terminated (S9)).
Therefore, it would have been obvious before the effective fling date of the claimed invention to modify the control method of Yoon as modified to stop the operation of the second heater after stopping the operation of the first heater as taught by Chi-sung. One of ordinary skill in the art would have been motivated to make this modification because the degree of defrosting operation can be varied according to the situation, so that defrosting can be performed within a short time, and smooth cooling operation of the refrigerator can be performed by adjusting the down time as necessary (Chi-sung, pg. 5, paragraph 7).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon as modified as applied to claim 9 above, respectively, and further in view of Noguchi (JP2012251756), hereinafter Noguchi.
Regarding claim 14, Yoon as modified discloses the control method of claim 9 (see the modification of references used in the rejection of claim 9 above).
However, Yoon as modified does not disclose wherein the stopping of the operation of the first heater and the second heater comprises stopping the operation of the first heater within a predetermined time after stopping the operation of the second heater.
	Noguchi, in the same field of endeavor, teaches wherein the stopping of the operation of the first heater and the second heater comprises stopping the operation of the first heater within a predetermined time after stopping the operation of the second heater (Fig. 5, pg. 9-10, paragraphs 41-42, the energization to the defrosting heater 53 is stopped, and the upper defrosting heater 53 is turned off…the temperature of the lower part of the cooler defrosted by the lower defrosting heater 51 exceeds the heater off temperature indicated by the dotted line at time t14, but the energization of the lower defrosting heater 51 is further performed. It continues for a long time, and at time t16, energization to the lower defrosting heater 51 is stopped, and the lower defrosting heater 51 is turned off).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the control method of Yoon as modified to stop the operation of the first heater within a predetermined time after stopping the operation of the second heater as taught by Noguchi. One of ordinary skill in the art would have been motivated to make this modification because frost can be reliably removed with short energization, power consumption can be reduced, economy can be achieved, and the lower part of the cooler with much frost formation is energized to ensure frost formation can be removed (Noguchi, pg. 10, paragraph 43).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon as modified as applied to claim 9 above, respectively, and further in view of Alshourbagy et al. (EP 3290831), hereinafter Alshourbagy.
Regarding claim 15, Yoon as modified discloses the control method of claim 9 (see the modification of references used in the rejection of claim 9 above), wherein the stopping of the operation of the first heater and the second heater comprises: 
stopping the operation of the first heater based on a temperature of the evaporator being equal to or greater than a first reference temperature (Chi-sung, pg. 5, paragraph 5, when the temperature around the evaporator 5 reaches a predetermined temperature or more (S4), the temperature rises around the evaporator 5 It is determined whether the time is fast (S5), and when it is early, the operation of the first heater 7 having a large heat generation capacity is terminated (S6)).
However, Yoon as modified does not disclose stopping the operation of the second heater based on a temperature of the tray being equal to or greater than a second reference temperature.
Alshourbagy, in the same field of endeavor, teaches stopping the operation of the second heater based on a temperature of the tray being equal to or greater than a second reference temperature. (pg. 5, col. 8, lines 54-57, the temperature sensor (114) signals the control to turn on the heater if temperature drops below a minimum set point and then off as it rises above the maximum set point).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the control method of Yoon as modified to stop the operation of the second heater based on the temperature of the tray being equal to or greater than a second reference temperature as taught by Alshourbagy. One of ordinary skill in the art would have been motivated to make this modification because too high of a temperature and the ice rate and energy are negatively impacted, too low temperature does not allow for directional cooling (Alshourbagy, pg. 5, col. 8, lines 44-47).
Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 20130025303), hereinafter Yoon in view of Jeong et al. (US 20180335240), hereinafter Jeong, Chi-sung et al. (KR0165025), hereinafter Chi-sung, and Park (KR1019990010261), hereinafter Park.
Regarding claim 16, Yoon discloses a refrigerator (Fig. 1 refrigerator 100) comprising:
an evaporator (Fig. 1, first evaporator 141);
a first heater provided in a vicinity of the evaporator (Fig. 1, first heater 161 is provided in the vicinity of the first evaporator 141);
a tray (Fig. 2 tray 172a);
a refrigerant pipe (Fig. 1, third evaporator, pg. 4, paragraph 60, the third evaporator 143 is provided in the ice making compartment 123 to supply cool air to an ice maker);
However, Yoon does not disclose:
the refrigerant pipe provided in contact with the tray (Fig. 1, third evaporator, pg. 4, paragraph 60, the third evaporator 143 is provided in the ice making compartment 123 to supply cool air to an ice maker);
Jeong, in the same field of endeavor, teaches:
a refrigerant pipe provided in contact with a tray (Fig. 6, ice making refrigerant pipe 59; pg. 4, paragraph 87, The ice making tray 110 may include the first ice making tray 111 storing water for making ice cubes, and a second ice making tray 112 contacting the ice making refrigerant pipe 59);
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the refrigerator of Yoon with the refrigerant pipe in contact with a tray of Jeong. One of ordinary skill in the art would have been motivated to make this modification to freeze water contained in the ice making apparatus 60 to make ice cubes (Jeong, pg. 4, paragraph 79).
Yoon as modified further discloses:
a second heater (Fig. 1, third heater 163) provided in a vicinity of the refrigerant pipe (Further, the modification of Yoon to include the refrigerant pipe taught by Jeong would place the second heater of Yoon as modified in the vicinity of the refrigerant pipe);
a compressor (Fig. 2, compressor 113) configured to supply a refrigerant to at least one of the evaporator or the refrigerant pipe (Pg. 1, paragraph 17, a compressor to supply a refrigerant to the evaporator);
a processor (Yoon, Fig. 3 controller 240) configured to:
operate the first heater to heat the evaporator (Yoon, pg. 3, paragraph 61, the first and second heaters 161 and 162 are mounted so as to correspond to the evaporators 141 and 142, respectively, to remove frost formed at the evaporators 141 and 142)
operate the second heater to heat the refrigerant pipe (Yoon, pg. 3, paragraph 62, the third heater 163 is an ice-separating heater mounted adjacent to the third evaporator 143 in the ice-making
compartment 123 to assist ice to be separated from an ice-making unit. In addition, the third heater 163 removes frost formed at the third evaporator 143).
However, Yoon does not disclose: 
stop the operation of the second heater after stopping the operation of the first heater.
Chi-sung, in the same field of endeavor, teaches stop the operation of the second heater after stopping the operation of the first heater (Chi-sung, pg. 5, paragraphs 5-6, When it is slow, the operation of the second heater 9 having a small heat generation capacity is terminated ( S7)… Accordingly, the defrosting operation is continued with only one defrosting heater that continues to operate, and when the temperature reaches a temperature for terminating the defrosting (S8), the operation of the remaining defrosting heaters is terminated (S9)).
Therefore, it would have been obvious before the effective fling date of the claimed invention to reprogram the processor of Yoon to stop the operation of the second heater after stopping the operation of the first heater as taught by Chi-sung. One of ordinary skill in the art would have been motivated to make this modification because the degree of defrosting operation can be varied according to the situation, so that defrosting can be performed within a short time, and smooth cooling operation of the refrigerator can be performed by adjusting the down time as necessary (Chi-sung, pg. 5, paragraph 7).
However, Yoon as modified does not disclose operate the compressor in response to stopping the operation of the second heater.
Park, in the same field of endeavor, teaches operate the compressor in response to stopping the operation of the second heater (Pg. 2, paragraph 7, as described above, after the heat generation of the defrost heater (2) (4) is stopped the microcomputer controller (10) drives the compressor (6)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the processor of Yoon as modified to operate the compressor in response to stopping the operation of the second heater as taught by Park. One of ordinary skill in the art would have been motivated to make this modification to preform cooling driving of the refrigerator (Park, pg. 2, paragraph 7).
Regarding claim 19, Yoon as modified discloses the refrigerator of claim 16 (see the modification of references used in the rejection of claim 16 above).
However, Yoon as modified does not disclose further comprising:
a first temperature sensor configured to measure a temperature of the evaporator,
wherein the processor is further configured to stop the operation of the first heater based on the temperature of the evaporator being equal to or greater than a first reference temperature.
Chi-sung, in the same field of endeavor, teaches further comprising:
a first temperature sensor (Chi-sung, Fig. 1, temperature sensor 30) configured to measure a temperature of the evaporator (Chi-sung, pg. 4, paragraph 10, The input to the microcomputer 20 is an output value from the temperature sensor 30, and the temperature sensor detects the temperature around the evaporator 5 and sends it to the microcomputer 20),
wherein the processor is further configured to stop the operation of the first heater based on the temperature of the evaporator being equal to or greater than a first reference temperature (Chi-sung, pg. 5, paragraph 5, when the temperature around the evaporator 5 reaches a predetermined temperature or more (S4), the temperature rises around the evaporator 5 It is determined whether the time is fast (S5), and when it is early, the operation of the first heater 7 having a large heat generation capacity is terminated (S6)).
Therefore, it would have been obvious before the effective filing date of a claimed invention to modify the refrigerator of Yoon as modified to include the temperature sensor of Chi-sung and reprogram the processor of Yoon to stop the operation of the first heater based on the temperature of the evaporator being equal to or greater than a first reference temperature. One of ordinary skill in the art would have been motivated to make this modification because the degree of defrosting operation can be varied according to the situation, so that defrosting can be performed within a short time, and smooth cooling operation of the refrigerator can be performed by adjusting the down time as necessary (Chi-sung, pg. 5, paragraph 7).
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon as modified as applied to claim 16 above, and further in view of Do-hyung et al. (WO 2019045306) hereinafter, Do-hyung.
Regarding claim 17, Yoon as modified discloses the refrigerator of claim 16 (see the modification of references used in the rejection of claim 16 above).
However, Yoon as modified does not disclose wherein the processor is further configured to start the operation of the second heater after the stopping of the operation of the first heater.
Do-hyung, in the same field of endeavor, teaches wherein the processor is further configured to start the operation of the second heater upon stopping the operation of the first heater (Do-hyung, pg. 13, paragraph 125, At this time, since the power consumption of the second defrost heater 72 is larger than the power consumption of the first defrost heater 71 and the defrosting capability is large, the defrosting operation by the second defrost heater 72 is performed by the first defrost heater 71, The temperature at the time of defrosting is reached first. Therefore, the second defrost heater 72 is stopped before the first defrost heater 71 is started).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the processor of Yoon as modified to start the operation of the second heater upon stopping the operation of the first heater as taught by Do-hyung. One of ordinary skill in the art would have been motivated to make this modification because it is possible to prevent the temperature of the storage room from rising due to the generated heat generated in the defrosting process, thereby preventing the quality, taste, and the like of the food stored in the storage room from being changed. (Do-hyung, pg. 1, paragraph 6).
Regarding claim 18, Yoon as modified discloses the refrigerator of claim 16 (see the modification of references used in the rejection of claim 16 above).
However, Yoon as modified does not disclose wherein the processor is further configured to start the operation of the second heater in response to a first time being elapsed after the starting of the operation of the first heater.
Do-hyung, in the same field of endeavor, teaches wherein the processor is further configured to start the operation of the second heater in response to a first time being elapsed after the starting of the operation of the first heater (Pg. 3, paragraph 28, a control signal for operating the first defrost heater is generated after the first reference time elapses, And a control signal for operating the second defrost heater is generated after the elapse of the second reference time to remove the property of the surface of the second evaporator).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the processor of Yoon as modified to start the operation of the second heater in response to a first time being elapsed after the starting of the operation of the first heater as taught by Do-hyung. One of ordinary skill in the art would have been motivated to make this  modification in order to prevent the defrosting operation by the second defrost heater 72 having a larger power consumption to be completed first and the temperature on the second storage room 20b side to rise accordingly, the defrosting operation of the second defrost heater 72 It is necessary to delay the start time by a predetermined time (Do-hyung, pg. 13, paragraph 127).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon as modified as applied to claim 16 above, and further in view of Alshourbagy et al. (EP 3290831), hereinafter Alshourbagy.
Regarding claim 20, Yoon as modified discloses the refrigerator of claim 16 (see the modification of references used in the rejection of claim 16 above), further comprising:
However, Yoon as modified does not disclose further comprising:
a second temperature sensor configured to measure a temperature of the tray.
Jeong, in the same field of endeavor, teaches a second temperature sensor (Jeong, Fig. 11, temperature sensor 330) configured to measure a temperature of the tray (Jeong, pg. 7, paragraph 149, The ice making temperature sensor 330 may be installed in the ice making apparatus 60. For example, the ice making temperature sensor 330 may be installed in the ice making tray 110 in which water for making ice cubes is stored).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the refrigerator of Yoon as modified to include a second temperature sensor configured to measure a temperature of the tray as taught by Jeong. One of ordinary skill in the art would have been motivated to make this modification to measure temperature of water and/or ice cubes contained in the ice making tray 110 (pg. 8, paragraph 174).
Yoon as modified further does not disclose wherein the processor is further configured to stop the operation of the second heater based on the temperature of the tray being equal to or greater than a second reference temperature.
Alshourbagy, in the same field of endeavor, teaches wherein the processor is further configured to stop the operation of the second heater based on the temperature of the tray being equal to or greater than a second reference temperature (pg. 5, col. 8, lines 54-57, the temperature sensor (114) signals the control to turn on the heater if temperature drops below a minimum set point and then off as it rises above the maximum set point).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the processor of Yoon as modified to stop the operation of the second heater based on the temperature of the tray being equal to or greater than a second reference temperature as taught by Alshourbagy. One of ordinary skill in the art would have been motivated to make this modification because too high of a temperature and the ice rate and energy are negatively impacted, too low temperature does not allow for directional cooling (Alshourbagy, pg. 5, col. 8, lines 44-47).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON T MOORE whose telephone number is 571-272-6555. The examiner can normally be reached M-F, 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEVON MOORE/Examiner, Art Unit 3763                                                                                                                                                                                         11/1/2022


/CASSEY D BAUER/               Primary Examiner, Art Unit 3763